DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 11,095,775 B1
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 1 of the present invention is the same as claim 1 of Patent No. 11,095,775 B1 except that “originating the telephone call by the predictive dialer to the called telephone number, wherein the telephone call is answered," Therefore, claim 1 of the present invention is broader than the patented claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2008/0247521 A1 Bi et al. (hereinafter “Bi”) in view of U.S Patent No. 6,760,412 B1 to Loucks.
Regarding claim 1, Bi discloses a method for automatically leaving a voicemail message (paragraphs [0034] and [0035]; Voicemail system 104 automatically leave voicemail messages; voicemail system 104 in step 506 proactively dials the number supplied by the subscriber to deliver the voicemail messages), comprising:
determining a particular telecommunications service provider associated with a telephone number (paragraphs [0031] and [0032]; provided for each voicemail box of a corresponding phone number);
originating a call to the telephone number (paragraphs [0031] and [0032]; provided for each voicemail box of a corresponding phone number);
determining a voicemail service has answered the call (paragraphs [0031]- [0033]; Once the voicemail system 104 has been configured, it proceeds to step 302 in which it records a voicemail message supplied by a calling party directed to a called party when said called party does not answer the call placed by the calling part);
connecting an interactive voice response unit ("IVR") to the call (paragraphs [0020], [0031] and [0035]; voicemail system 104 utilizes the IVR function to initiate an interactive communication session with the called party by way of the communication device 106 to supply one or more voicemail messages);
determining, by the IVR, one or more dual-tone multiple frequency ("DTMF") tones associated with the particular telecommunications service provider, (paragraphs [0020] and [0036]; Dual Tone Multi Frequency (DTMF) signals supplied by the called party by way of the communication device 106 can be processed by the IVR. The IVR can present the subscriber with audio or visual navigation menus to retrieve the voicemail. As one example, the IVR can greet the subscriber by announcing that the call is associated with a delivery of voicemail messages. The greeting can also indicate the mailbox phone number associated with the delivered);
playing a voicemail message on the call; and terminating the call after playing the voicemail message (paragraphs [0033] and 0046]).
Bi does not explicitly teach wherein the one or more DTMF tones are used to terminate a greeting message provided by the voicemail service; and providing the one or more DTMF tones to the voicemail service on the call to bypass the greeting message.
In the same field of endeavor, Loucks discloses wherein the one or more DTMF tones are used to terminate a greeting message provided by the voicemail service; and providing the one or more DTMF tones to the voicemail service on the call to bypass the greeting message (column Y, line 55 to column 10, line 9; DSP 42 sends a DTMF signal code, such as the DTMF tone for "#", to the telephone line, this DTMF signal code triggering the voice mail system to skip the greeting message and hence be receptive to receiving a voice message).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Bi’s teaching with a feature of wherein the one or more DTMF tones are used to terminate a greeting message provided by the voicemail service; and providing the one or more DTMF tones to the voicemail service on the call to bypass the greeting messages taught by Loucks in order to skip the greeting message and be receptive to receiving a voice message (column 9, line 55 to column 10, line 9, Loucks).

Regarding claim 2, Bi discloses the method of claim 1, further comprising: obtaining a list of records, wherein each record in the list of records comprises a corresponding telephone number; and selecting a particular record from the list of records, wherein the particular record comprises the telephone number (paragraphs [0031] and [0032]; configuration menu 400 can also include additional fields for cases in which multiple phone numbers are given in association with different delivery time).

Regarding claim 3, Bi discloses the method of claim 2, wherein the particular record comprises a selected preference, wherein the selected preference is indicative of a preference for the voicemail message (paragraphs [0031] and [0032]; configuration menu 400 can also include additional fields for cases in which multiple phone numbers are given in association with different delivery time).

Regarding claim 4, Bi discloses the method of claim 2, wherein the particular record comprises a selected preference, wherein the selected preference is indicative of a preference for a text message (paragraphs [0002] and [0003]; voicemail may be a voice or text message).

Regarding claim 6, Bi discloses the method of claim 1, further comprising determining the voicemail service is ready to record the voicemail message (Abstract and paragraphs [0029]- [0031]; a voicemail system having a controller element to initiate a communication session with a communication device of a called party to supply one or more recorded voicemail messages).

Regarding claim 7, Bi discloses the method of claim 6, wherein determining the voicemail service is ready to record comprises detecting an audio output from the voicemail service, wherein the audio output is indicative of the voicemail service being ready to record (Abstract and paragraphs [0029]- [0030]; a voicemail system having a controller element to initiate a communication session with a communication device of a called party to supply one or more recorded voicemail messages)

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2008/0247521 A1 Bi et al. (hereinafter “Bi”) in view of U.S Patent No. 6,760,412 B1 to Loucks in further view if U.S Pub. No. 2017/0070613 A1 to BLOCH et al. (hereinafter “BLOCH”).
Regarding claim 5, Bi does not explicitly teach the method of claim 4, further comprising:
determining a domain portion of an email address, wherein the domain portion is associated with the particular telecommunications service provider;
generating an email address comprising the telephone number and the domain portion; and sending an email message to the email address, wherein the email message comprises content such that the particular telecommunications service provider is able to forward the email message to the telephone number as a text message.
In the same field of endeavor, BLOCH teachers determining a domain portion of an email address, wherein the domain portion is associated with the particular telecommunications service provider; generating an email address comprising the telephone number and the domain portion; and sending an email message to the email address, wherein the email message comprises content such that the particular telecommunications service provider is able to forward the email message to the telephone number as a text message (Fig. 4 and paragraphs [0039]-[0042]; at 408, the prospect does not answer the call but voicemail is reached instead, a first message is delivered in response to arriving at the voicemail of the prospect, at 416. Moving to 418, if the email feature is selected, a first email message that correlates to the first voicemail message is delivered to the prospect, at 420).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Bi in view of Loucks teaching with a feature of determining a domain portion of an email address, wherein the domain portion is associated with the particular telecommunications service provider; generating an email address comprising the telephone number and the domain portion; and sending an email message to the email address, wherein the email message comprises content such that the particular telecommunications service provider is able to forward the email message to the telephone number as a text message taught by BLOCH in order to providing an email message to the prospect that correlates to a respective voicemail message delivered to the prospect (Abstract, BLOCH).
Claims 8-20 rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2008/0247521 A1 Bi et al. (hereinafter “Bi”) in view of U.S Pub. No. 2017/0070613 A1 to BLOCH et al. (hereinafter “BLOCH”).
Regarding claim 8, Bi discloses a method, comprising:
determining a particular telecommunications service provider associated with a telephone number (paragraphs [0031] and [0032]; provided for each voicemail box of a corresponding phone number);
originating a call to the telephone number (paragraphs [0031] and [0032]; provided for each voicemail box of a corresponding phone number);
in response to a voicemail service answering the call, determining a first probability that a desired outcome will occur in response to leaving a voicemail message  (paragraphs [0031]- [0033]; Once the voicemail system 104 has been configured, it proceeds to step 302 in which it records a voicemail message supplied by a calling party directed to a called party when said called party does not answer the call placed by the calling part).
However, Bi does not explicitly teach with the telephone number and a second probability that the desired outcome will occur in response to sending a text message to the telephone number; in response to the first probability being greater than the second probability, performing a voicemail message process; and in response to the second probability being greater than the first probability, performing a text message process.
BLOCH teaches with the telephone number and a second probability that the desired outcome will occur in response to sending a text message to the telephone number; in response to the first probability being greater than the second probability, performing a voicemail message process; and in response to the second probability being greater than the first probability, performing a text message process.
In the same field of endeavor, BLOCH teachers with the telephone number and a second probability that the desired outcome will occur in response to sending a text message to the telephone number; in response to the first probability being greater than the second probability, performing a voicemail message process; and in response to the second probability being greater than the first probability, performing a text message process (Fig. 4 and paragraphs [0039]-[0042]; at 408, the prospect does not answer the call but voicemail is reached instead, a first message is delivered in response to arriving at the voicemail of the prospect, at 416. Moving to 418, if the email feature is selected, a first email message that correlates to the first voicemail message is delivered to the prospect, at 420).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Bi’s teaching with a feature of with the telephone number and a second probability that the desired outcome will occur in response to sending a text message to the telephone number; in response to the first probability being greater than the second probability, performing a voicemail message process; and in response to the second probability being greater than the first probability, performing a text message process taught by BLOCH in order to providing an email message to the prospect that correlates to a respective voicemail message delivered to the prospect (Abstract, BLOCH).

Regarding claim 9, please see claim 1 rejection above.

Regarding claim 10, Bi discloses the method of claim 9, further comprising determining the voicemail service is ready to record the voicemail message (Abstract and paragraphs [0029]- [0031]; a voicemail system having a controller element to initiate a communication session with a communication device of a called party to supply one or more recorded voicemail messages).

Regarding claim 11, Bi discloses the method of claim 10, wherein determining the voicemail service is ready to record comprises detecting an audio output from the voicemail service, wherein the audio output is indicative of the voicemail service being ready to record (Abstract and paragraphs [0029]- [0030]; a voicemail system having a controller element to initiate a communication session with a communication device of a called party to supply one or more recorded voicemail messages).

Regarding claim 12, please see claim 5 rejection above.

Regarding claim 13, Bi does not teach the method of claim 8, wherein determining the first and second probabilities comprises determining, based on a predictive model, the first and second probabilities.
BLOCH discloses wherein determining the first and second probabilities comprises determining, based on a predictive model, the first and second probabilities (paragraphs [0039]- [0042]).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Bi’s teaching with a feature of determining the first and second probabilities comprises determining, based on a predictive model, the first and second probabilities taught by BLOCH in order to providing an email message to the prospect that correlates to a respective voicemail message delivered to the prospect (Abstract, BLOCH).

Regarding claim 14, Bi discloses the method of claim 8, further comprising: obtaining a list of records, wherein each record in the list of records comprises a corresponding telephone number; and selecting a particular record from the list of records, wherein the particular record comprises the telephone number (paragraphs [0031] and [0032]; configuration menu 400 can also include additional fields for cases in which multiple phone numbers are given in association with different delivery time).

Claim 15 is a non-transitory computer readable medium claim correspond to method claim 8. Therefore, claim 15 has been analyzed and rejected based on method claim 8.
Regarding claim 16, please see claim 1 rejection above.

Regarding claim 17, Bi discloses the non-transitory computer readable medium of claim 16, further comprising computer instructions to cause the at least one processor to determine the voicemail service is ready to record the voicemail message (Abstract and paragraphs [0029]- [0031]; a voicemail system having a controller element to initiate a communication session with a communication device of a called party to supply one or more recorded voicemail messages).

Regarding claim 18, Bi discloses the non-transitory computer readable medium of claim 17, wherein the computer instructions to determine the voicemail service is ready to record comprise computer instructions to cause the at least one processor to detect an audio output from the voicemail service, wherein the audio output is indicative of the voicemail service being ready to record (Abstract and paragraphs [0029]- [0030]; a voicemail system having a controller element to initiate a communication session with a communication device of a called party to supply one or more recorded voicemail messages).

Regarding claim 19, Bi does not teach the non-transitory computer readable medium of claim 15, wherein the text message process comprises computer instructions to cause the at least one processor to:
determine a domain portion of an email address, wherein the domain portion is associated with the particular telecommunications service provider;
generate an email address comprising the telephone number and the domain portion; and cause an email message to be sent to the email address, wherein the email message comprises content such that the particular telecommunications service provider is able to forward the email message to the telephone number as a text message.
In the same field of endeavor, BLOCH teachers determine a domain portion of an email address, wherein the domain portion is associated with the particular telecommunications service provider; generate an email address comprising the telephone number and the domain portion; and cause an email message to be sent to the email address, wherein the email message comprises content such that the particular telecommunications service provider is able to forward the email message to the telephone number as a text message (Fig. 4 and paragraphs [0039]-[0042]; at 408, the prospect does not answer the call but voicemail is reached instead, a first message is delivered in response to arriving at the voicemail of the prospect, at 416. Moving to 418, if the email feature is selected, a first email message that correlates to the first voicemail message is delivered to the prospect, at 420).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Bi’s teaching with a feature of determine a domain portion of an email address, wherein the domain portion is associated with the particular telecommunications service provider; generate an email address comprising the telephone number and the domain portion; and cause an email message to be sent to the email address, wherein the email message comprises content such that the particular telecommunications service provider is able to forward the email message to the telephone number as a text message taught by BLOCH in order to providing an email message to the prospect that correlates to a respective voicemail message delivered to the prospect (Abstract, BLOCH).

Regarding claim 20, Bi discloses the non-transitory computer readable medium of claim 15, further comprising computer instructions to cause the at least one processor to: obtain a list of records, wherein each record in the list of records comprises a corresponding telephone number; and select a particular record from the list of records, wherein the particular record comprises the telephone number (paragraphs [0031] and [0032]; configuration menu 400 can also include additional fields for cases in which multiple phone numbers are given in association with different delivery time).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653